Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James C. Martin appeals, from the district court’s order granting Defendants’ motion to dismiss his civil action pursuant to Fed. R. Civ. P. 12(b)(5) for insufficient service of process. We have reviewed the record and find no abuse of discretion in the district court’s decision to dismiss the complaint. See Cardenas v. City of Chi., 646 F.3d 1001, 1005 (7th Cir. 2011) (stating standard of review). Accordingly, we affirm for the reasons stated by the district court. Martin v. Big Apple Deli, LLC, No. 1:14-cv-03042-GLR (D. Md. Nov. 19, 2015). However, pursuant to Fed. R. Civ. P. 4(m), we modify the district court’s order to a dismissal without prejudice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED .